DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honari, S., Molchanov, P., Tyree, S., Vincent, P., Pal, C. and Kautz, J., 2018. Improving landmark localization with semi-supervised learning. In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (pp. 1546-1555) (Honari), in view of Wu, Y. and Ji, Q., 2019. Facial landmark detection: A literature survey. International Journal of Computer Vision, 127(2), pp.115-142 (Wu).
Regarding Claims 1, 11 and 20, Honari teaches:
A computer-implemented method for training a landmark model, the method comprising: determining, using the landmark model, a first landmark in a set of first landmarks associated with a first image; performing, on the first image, a first perturbation to obtain a second image; determining, using the landmark model, a second landmark in a set of second landmarks associated with the second image; determining, based on a first distance between the first landmark and the second landmark, a first loss function; and updating, based on the first loss function, a first parameter of the landmark model (Honari: Fig. 1, a system learning configuration to detect facial landmarks with a model; the model is CNN based; an image I goes through the model that generates the 1st set of landmarks, a perturbation (i.e. section 3, an affine transformation) is performed on the image I to generate a 2nd image I’; a new set of landmarks are generated through the model; the model is updated through a cost function that is proportional to Euclidean distance between landmarks of image I and the perturbed image I’ (see eq. (2) of section 3). It is further noted here that a learning process is fundamentally a process to optimize model parameters that a parameter or a set of parameters are optimized (i.e. updated) through a learning process).
Honari as modified does not teach explicitly on using generating and using normalized dataset in landmark detections. However, Wu teaches (Wu: 2.1. generate normalized training data by removing affine transformation (i.e. inverse transform of affine transformation) first; 8.3.1, average normalized errors in eq. (24))
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Honari with using generating and using normalized dataset in landmark detections as further taught by Wu. The advantage of doing so is to enable a reliable facial recognition under different facial expressions and head poses, and in changed environment conditions and facial occlusion (Wu: Intro).
Regarding Claims 2 and 12, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 1, further comprising: determining, based on the first loss function, whether a threshold condition is achieved (Honari: section 3, optimization process is to minimize the cost function, which a threshold is preset as cost probably is not go to be zero).
Regarding Claims 3 and 13, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 2, wherein the threshold condition is a predetermined value or range for a mean squared error associated with the first loss function (Honari: section 3, optimization process is to minimize the cost function, which a threshold is preset as the cost function probably is not go to be zero. It is noted that setting a value or an error range is known practice in the field, and MSE is one of ways to measure degree of error).
Regarding Claims 4 and 14, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 1, wherein the first perturbation is a random affine transform comprising at least one of translation, scaling, or rotation (Honari: section 2, affine coordinate transformation).
Regarding Claims 5 and 15, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 1, further comprising performing an inverse transform of a random affine transform on the second image to obtain a normalized image, wherein determining the second landmark comprises inputting the normalized image into the landmark model to determine the second landmark, wherein the second landmark corresponds to a position within the normalized image (Wu: 2.1. generate normalized training data by removing affine transformation (i.e. inverse transform of affine transformation) first).
Regarding Claims 6 and 16, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 1, further comprising: determining a second distance between the first landmark and a ground truth landmark in a set of ground truth landmarks; and updating the first loss function based on the second distance (Honari teaches a semi-supervised learning scheme. Honari does not illustrate explicitly on a supervised learning. However, it is known in the field that the supervised learning is a learning through the ground truth data instead of perturbated data as in semi-supervised learning, see also Wei: 3.2).
Regarding Claims 7 and 17, Honari as modified teaches all elements of Claims 1 and 11 respectively. Honari as modified further teaches:
The computer-implemented method of claim 1, further comprising: generating a set of normalized images from a set of perturbed images obtained by performing one or more perturbations on the first image; and determining an average landmark coordinate based on the set of normalized images (Honari: Fig. 1, a set of perturbated images are generated based on a set of input images; Wu: 2.1. generate normalized training data by removing affine transformation (i.e. inverse transform of affine transformation) first; 8.3.1, average normalized errors in eq. (24)).
Regarding Claim 8, Honari as modified teaches all elements of Claims 1/7. Honari as modified further teaches:
The computer-implemented method of claim 7, wherein the third landmark comprises a ground truth landmark (Wei: 3.2).
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Honari, S., Molchanov, P., Tyree, S., Vincent, P., Pal, C. and Kautz, J., 2018. Improving landmark localization with semi-supervised learning. In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (pp. 1546-1555) (Honari), in view of Wu, Y. and Ji, Q., 2019. Facial landmark detection: A literature survey. International Journal of Computer Vision, 127(2), pp.115-142 (Wu) and in further view of Belhumeur, P.N., Jacobs, D.W., Kriegman, D.J. and Kumar, N., 2013. Localizing parts of faces using a consensus of exemplars. IEEE transactions on pattern analysis and machine intelligence, 35(12), pp.2930-2940 (Belhumeur).
Regarding Claims 9 and 18, Honari as modified teaches all elements of Claims 1/7 and 11/17 respectively. Honari as modified does not illustrated explicitly on perturbation is performed on a bounding box of an image. However, Belhumeur teaches:
The computer-implemented method of claim 7, wherein the set of perturbations is performed on a bounding box of the first image (Belhumeur: 3.1, multiple local detectors and each detector is a sliding window detector (i.e. detector bounding box)).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Honari as modified with perturbation is performed on a bounding box of an image as further taught by Belhumeur. The advantage of doing so is to enable an improved localization of features in images of human faces (Belhumeur: Abstract).
Regarding Claims 10 and 19, Honari as modified teaches all elements of Claims 1/7 and 11/17 respectively. Honari as modified does not illustrated explicitly the first variance is determined prior to performing the first perturbation or after updating the first parameter of the landmark model. However, Belhumeur teaches:
The computer-implemented method of claim 7, wherein the first variance is determined prior to performing the first perturbation or after updating the first parameter of the landmark model (Belhumeur: 3.2, variance of two dataset is a measurement of fitness of two distributions Xj and its transformation Xk,t).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649